Citation Nr: 0106333	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-20 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left foot, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy of the left leg, with involvement of 
the sciatic nerve, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran had active service from October 1964 to 
October 1967.


REMAND

The veteran is seeking increased evaluations for residuals of 
a gunshot wound of the left foot and for reflex sympathetic 
dystrophy of the left leg with involvement of the sciatic 
nerve.  He is also seeking a total rating based upon 
individual unemployability due to service connected 
disabilities.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the "Act").  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

As the claim was certified to the Board prior to the passage 
of the Act, the notice requirements of the Act have not been 
met.  Similarly, the Board notes that the veteran informed a 
VA examiner in July 1999 that he was receiving treatment at 
the Hines VA Medical Center.  It is not clear if the 
treatment is for a service-connected disability, and under 
the requisites of the Act, as well as the United States Court 
of Appeals for Veterans Claims decision in Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992), these records must be 
obtained.

Finally, the Board notes that the March 1981 rating decision 
that granted service connection for reflex sympathetic 
dystrophy included a tender sciatic nerve and its involvement 
of the left leg and left hip as part and parcel of the 
service connected disability.  However, a July 1999 VA 
peripheral nerve examination report noted that the veteran 
had L4-5 distribution sensory loss of unknown etiology.  
Other examinations on the same day give diagnoses referable 
to evidence of a reflex sympathetic dystrophy of the left 
foot and, without otherwise specifying, reflex sympathetic 
dystrophy.  It is noted that the veteran's complaint has 
included numbness and tingling involving the leg below the 
knee and "possibly even up to his thigh".  The Board finds 
that further information is required as to the extent of the 
sympathetic reflex dystrophy present and whether the left leg 
and knee, and the hip, including the sciatic nerve, are 
involved.  

In light of the above, the veteran's claims are REMANDED for 
the following:

1.  The RO is requested to obtain the 
veteran's treatment records from the VA 
Hines Medical Center.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to all of the veteran's claims. 

3.  The veteran should be afforded a VA 
neurological examination to determine the 
full nature and extent of his service-
connected reflex sympathetic dystrophy.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner is to review the 
rating action of May 1981 which granted 
service connection secondarily for reflex 
sympathetic dystrophy, left leg, with 
involvement of sciatic nerve.  The 
examiner is specifically asked to 
determine to what extent the veteran's 
current L4-5 distribution sensory loss 
and the other findings relative to reflex 
sympathetic dystrophy are part of the 
veteran's service-connected disability as 
recorded on the May 1981 rating action.  
The examiner is to specify what 
anatomical segments are involved bases on 
the 1999 and current examinations.  The 
examiner is to assess whether the back, 
hip thigh, knee, leg and/or foot only is 
involved.  The complete rationale for 
opinions expressed should be set forth.  
Obviously, the claims file must be made 
available to the examiner for review 
prior to the examination.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


